Citation Nr: 1521889	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-48 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in January 2013, when the Board denied service connection for a right knee disorder and awarded service connection for tinnitus.  The Board additionally remanded claims of service connection for a psychiatric disorder and bilateral hearing loss.  During that appeal, the Veteran was awarded service connection for a psychiatric disorder in an April 2013 rating decision.  In light of the Board's and the AOJ's decision, the sole remaining issue on appeal is the bilateral hearing loss issue at this time.  That issue has been returned to the Board at this time for further appellate review.  


FINDINGS OF FACT

By resolving all doubt in his favor, the Veteran's currently-diagnosed bilateral hearing loss is shown to have begun in or had its onset during military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the favorable decision with regards to the issue of service connection for bilateral hearing loss, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss (organic disease of the nervous system) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2014); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.

Turning to the evidence of record, the Veteran's service treatment records do not demonstrate any hearing loss disability; his hearing loss was normal on enlistment and on separation examinations.  The Board specifically notes that it appears many of the audiometric thresholds improved at separation examination than were shown at his induction examination.  There is also no evidence of any complaints of, treatment for, or diagnosis of any hearing loss during military service.  

The Board, however, acknowledges that it conceded in the January 2013 Board decision that his tinnitus was related to acoustic trauma during military service, consistent with his service as a light weapons infantryman and that the records demonstrated that he was trained on rifles during military service.

The Veteran submitted a June 2012 letter from a private audiologist, Dr. B.S.K., which reads as follows:

We reviewed his military history and noise exposure history.  He does have significant history of noise exposure and in particular recalls exposure to an explosive event.  Based on his history, I proceeded with a formal hearing test in my office on June 1, 2012.  This did demonstrate mild to moderately severe sensorineural hearing loss in both ears.  This is significant enough to affect his every day life.  After reviewing his medical records and hearing his personal account of his noise exposure history, before, during and following his military service, it is my professional medical opinion that there is a direct relationship between his hearing loss and tinnitus and his exposure to acoustic trauma in the military.  His conditions of hearing loss and tinnitus that he experiences today is more likely than not (greater than a 50/50 chance) linked to his exposure to intense levels of acoustic trauma in the Army.  During his service between 1969 and 1971, his daily service as a light weapons infantryman exposed him to noise levels which may certainly resulting his current condition.  Given the extent and duration of his unprotected exposure during service, the probability of onset during his military service is quite high and given his history, seems to be the most significant factor for his development of hearing loss.  

Based on this letter and his testimony at the May 2012 hearing, the Board remanded the claim in January 2013 for a VA examination.  The Veteran underwent a VA audiological examination in March 2013.  During that examination, the Veteran reported that he had noise exposure during service while on the rifle range and that he was "blown up in a training exercise and report[ed] he lost hearing for 8 days with bleeding from the nose and ears."  He had post-service occupational noise exposure to power tools as a carpet installer.  The following audiometric data was obtained at that time:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
30
35
45
45
50
44
80%
LEFT
30
35
40
40
50
41
80%

The examiner noted the Veteran's normal hearing acuity on enlistment and on separation examinations in his service treatment records.  She then opined that the Veteran's hearing loss was not at least as likely as not related to military service, stating:

1. Hearing was normal at separation.
2. IOM concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  IOM did not rule out that delayed onset might exist but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss there was no reasonable basis for delayed-onset hearing loss.

First, the Board notes that the audiometric data obtained from the March 2013 VA examination demonstrates a hearing loss disability is present under 38 C.F.R. § 3.385.  The Board has already conceded that there is in-service acoustic trauma.  Accordingly, the first two elements of service connection are met in this case.  

By resolving all doubt in favor of the Veteran, the Board finds that the third element is at least in equipoise in this case.  Specifically, the private audiologist's opinion related the Veteran's hearing loss to acoustic trauma during military service.  The VA examiner's opinion was negative, although she failed to discuss in her opinion the Veteran's conceded in-service acoustic trauma during service or the June 2012 private audiologist's opinion, as requested by the Board in the January 2013 remand instructions.  In light of these deficiencies with the March 2013 examiner's opinion, the Board finds that the nexus element is at least in equipoise at this time; in such cases, the Board must resolve doubt in the Veteran's favor as to that element of service connection.  

Accordingly, service connection for bilateral hearing loss is granted in this case as the evidence is in equipoise as to whether the Veteran's currently-diagnosed bilateral hearing loss is related to acoustic trauma during military service.  See 38 C.F.R. §§ 3.102, 3.303, 3.385.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


